Citation Nr: 1222768	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-15 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome (left knee disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen Holland, Legal Intern


INTRODUCTION

The Veteran served on active duty from October 1996 until May 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appealed an October 2008 rating decision seeking service connection for migraine headaches and an increased rating for his left knee disability.  The RO granted service connection for migraine headaches in a September 2009 deferred rating decision.  The appeal for migraine headaches has thus been resolved.  The increased rating for left knee disability is the only issue considered in this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon preliminary review of the record, the Board finds that further development regarding the Veteran's claim is necessary before a final decision is made.

The Veteran's left knee was most recently examined in August 2009.  In correspondence to VA, the Veteran has reported a worsening of symptoms since his last VA examination.  Specifically, a July 2010 letter lists additional complaints of chronic debilitating left knee pain which has progressively worsened in the months prior.  He said that as of the time he wrote the letter, he had already missed 23 days of work since the beginning of the year because of his symptoms.  These complaints of symptoms may be related to his left knee disability.  The Board finds that based upon the remoteness of his most recent VA examination, and in light of his assertions of worsening symptoms, his claims for increased ratings for his left knee disability should be remanded to document the current degree of severity of the disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the development action described above has been performed, the Veteran should be afforded a VA examination by a qualified examiner to determine the extent of all impairment associated with the service-connected left knee disorder.  The Veteran's entire claims file should be made available to the examiner, who is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary should be performed, and all clinical findings should be reported in detail.  A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, relevant findings on examination, the Veteran's stated medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

3.  Then, the RO should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


